DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on July 29, 2022 has been entered. 
	Claims 90, 105, and 212-229 are pending. Claims 90 and 105 were previously presented. Claims 212-229 are new.
	In the response filed on July 29, 2022, Applicant elected Group III, claims 90 and 105, without traverse. 
	In view of the election of Group III, Applicant also elected the following species for examination: option (ii) in claim 90 and SEQ ID NO: 305. In view of this election, claim 105 is withdrawn from consideration as being drawn to a non-elected species.
	The following additional species election requirement is necessitated by the presentation of new claims 212-229.

Election of Species
3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. More specifically, each different option below contains different oligonucleotides, which have different sequences that allow them to be used to detect different nucleic acid targets (e.g., tcdA amplicons in claim 222 versus tcdC amplicons in claim 223).
The species are as follows: 
(i) the tcdA primary detection oligomer and secondary detection oligomer recited in claim 222;
(ii) the tcdC primary probe oligomers recited in claim 223;
(iii) a secondary detection oligomer comprising SEQ ID NO: 10 as recited in claim 224;
(iv) a secondary detection oligomer comprising SEQ ID NO: 11 as recited in claim 225; and 
(v) a secondary detection oligomer comprising SEQ ID NO: 12 as recited in claim 226.

4.	Applicant is required, in reply to this action, to elect a single species from (i)-(v) above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 90, 212-221, and 227-229.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637